Citation Nr: 0503856	
Decision Date: 02/14/05    Archive Date: 02/22/05

DOCKET NO.  03-24 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to service connection for a sinus disorder.

2.  Entitlement to service connection for a left knee 
disorder.

3.  Entitlement to service connection for a right knee 
disorder.

4.  Entitlement to service connection for a bilateral hand 
disorder.

5.  Entitlement to a compensable rating for service-connected 
cluster headaches. 

6.  Entitlement to a compensable rating for service-connected 
scar, residual of appendectomy.

7.  Entitlement to a compensable rating for service-connected 
mechanical low back pain.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from October 1983 to September 
2001. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska.

The issue of entitlement to a compensable rating for service-
connected mechanical low back pain is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his
claims, and all relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran does not have a chronic sinus disorder.  

3.  There is an approximate balance of positive and negative 
evidence that does not satisfactorily prove or disprove that 
the veteran's currently diagnosed patellofemoral syndrome of 
the left knee with retropatellar click had its onset during 
service.

4.  There is an approximate balance of positive and negative 
evidence that does not satisfactorily prove or disprove that 
the veteran has a chronic right knee disorder attributable to 
patellofemoral syndrome that had its onset during service.  

5.  The competent medical evidence of record shows that the 
veteran is not currently diagnosed with a chronic right hand 
disorder or left hand disorder manifested by blisters or a 
rash.

6.  The medical evidence of record shows that the veteran's 
cluster headaches are characteristically prostrating and 
range in frequency from daily attacks to one headache every 
two weeks for a period of one to nine months, but there is no 
evidence that the veteran's cluster headaches cause severe 
economic inadaptability.

7.  The medical evidence shows that the veteran's 
appendectomy scar is manifested by tenderness along the 
medial edge with a palpable deep scar that corresponds to the 
area the veteran complains becomes symptomatic; the scar does 
not cover an area exceeding 12 square inches (77 square 
centimeters).
 

CONCLUSIONS OF LAW

1.  A chronic sinus disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2004).

2.  Patellofemoral syndrome of the left knee with 
retropatellar click was incurred in active service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2004).

3.  Patellofemoral syndrome of the right knee was incurred in 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2004).

4.  A bilateral hand disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2004).

5.  The schedular criteria for a higher initial rating of 30 
percent for service-connected cluster headaches have been 
approximated. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.124a, 
Diagnostic Code 8100 (2004).

6.  The schedular criteria for a higher initial rating of 10 
percent for service-connected scar, residual of appendectomy, 
have been approximated under the old and amended schedules 
for evaluating skin disorders.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.118, 
Diagnostic Code 7804 (2002 & 2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).  VA is required to provide the claimant with notice 
of what information or evidence is to be provided by the 
Secretary and what information or evidence is to be provided 
by the claimant with respect to the information and evidence 
necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met. 
In this regard, the Board notes that in correspondence dated 
in December 2001, the RO advised the veteran of VA's duties 
under the VCAA and the delegation of responsibility between 
VA and the veteran in procuring the evidence necessary to 
establish service connection for a sinus disorder, left knee 
disorder, right knee disorder, cluster headaches, and 
residual scar of appendectomy, including which portion of the 
information and evidence was to be provided by the veteran 
and which portion VA would attempt to obtain on behalf of the 
veteran.  Quartuccio, 16 Vet. App. at 187.  

The RO, however, did not include the veteran's claimed 
bilateral hand disorder in the December 2001 VCAA notice.  
The Board will not remand the case to the RO to cure this 
minor deficiency because the type of information and evidence 
necessary to substantiate the bilateral hand disorder claim 
as well as the delegation of responsibility between VA and 
the veteran in procuring the evidence necessary to 
substantiate the claim are the exact same as those the RO 
provided notice of in the VCAA notice with respect to the 
other claimed disorders.  Rigidly following the demands of 
Quartuccio in this case merely exalts form over substance and 
serves no purpose beneficial to the veteran.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (providing that remands 
that would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(providing that strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant).  

In further regard to VA's duty to notify, the Board notes 
that the RO provided the veteran with a copy of the June 2002 
rating decision and June 2003 Statement of the Case (SOC), 
which together provided the veteran with notice as to the 
evidence needed to substantiate his claims, the reasons for 
its denials, and the reasons for the ratings assigned.  The 
SOC provided the veteran with notice of all the laws and 
regulations pertinent to his claims, including the law and 
implementing regulations of the VCAA.  

The Board acknowledges that the December 2001 VCAA notice 
contained no specific request for the veteran to provide any 
evidence in the veteran's possession that pertained to the 
claims, or something to the effect that the veteran give VA 
everything he had that pertained to his claims.  38 C.F.R. 
§ 3.159 (b)(1) (2004).  Nevertheless, the RO asked the 
veteran for all the information and evidence necessary to 
substantiate the claims.  A generalized request for any other 
evidence pertaining to the claims would have been superfluous 
and unlikely to lead to the submission of additional 
pertinent evidence.  Therefore, it can be concluded, based on 
the particular facts and circumstances of the case, the 
omission of the request for "any evidence in the claimant's 
possession that pertains to the claim" in the notice appears 
not to have harmed the veteran, and it would be legally 
proper to render a decision in the case without further 
notice under the regulation.  

The Board observes that the veteran is appealing the initial 
evaluation of a disability following an award of service 
connection for cluster headaches and residual appendectomy 
scar.  The veteran was not advised of the VCAA with respect 
to the "down-stream question" of the degree of disability 
of the veteran's cluster headaches and residual appendectomy 
scar.  The veteran expressed his disagreement with the 
initial ratings assigned these disorders in the Notice of 
Disagreement (NOD).  In VAOPGCPREC 8-03, the VA General 
Counsel noted that although it appeared that an NOD that 
first raised an issue satisfied the 38 C.F.R. § 3.1(p) 
definition of application, he did not interpret 38 C.F.R. 
§ 3.1(p) as requiring 38 U.S.C.A. § 5103(a) notice upon 
receipt of an NOD raising a new issue.  VAOPGCPREC 8-03 p. 3.  
The General Counsel, however, noted that under 38 U.S.C.A. 
§ 7105(d)(1), upon receipt of a NOD in response to a decision 
on a claim, the agency of original jurisdiction must take 
development or review action it deems proper under applicable 
regulations.  VAOPGCPREC 8-03 p. 3-4.  In this regard, the 
Board notes that the RO afforded the veteran a VA examination 
in December 2002 after he filed his NOD.  The veteran has not 
identified any outstanding evidence that he wants VA to 
obtain on his behalf.  

Lastly, the Board notes that the rating criteria for 
evaluating skin disorders were changed, effective August 30, 
2002.  Amendment to Part 4, Schedule for Rating Disabilities, 
67 Fed. Reg. 49,590-49,599 (July 31, 2002) (codified at 38 
C.F.R.       § 4.118, Diagnostic Codes 7800-7833 (2003-
2004)).  When the regulations concerning entitlement to a 
higher rating are changed during the course of an appeal, the 
veteran is entitled to resolution of his or her claim under 
the criteria that are more to his or her advantage.  
VAOPGCPREC 3-00.  The June 2003 SOC shows that the RO 
evaluated the veteran's skin disability under the old and 
amended rating criteria.  The SOC also cited the old and 
amended rating criteria.  

The Board concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed with respect to all claims 
on appeal.  Quartuccio, 16 Vet. App. at 187.

In regard to VA's duty to assist, the Board reiterates that 
the RO afforded the veteran a VA examination in December 
2002.  The RO also obtained the veteran's service medical 
records.  Lastly, the RO scheduled the veteran for a travel 
board hearing, which was held before the undersigned Veterans 
Law Judge in May 2004.  Again, the veteran has not made the 
RO or the Board aware of any other evidence relevant to his 
appeal that needs to be obtained.  Based on the foregoing, 
the Board finds that all relevant facts have been properly 
and sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claims.  
Accordingly, the Board will proceed with appellate review. 


II.      Service Connection for Sinus Disorder

The service medical records included an October 1984 record 
that noted that the veteran reported a positive history of 
sinus problems.  Records dated in October 1995 and November 
1995 noted that the veteran reported that his cluster 
headaches were accompanied by several symptoms including 
rhinorrhea and nasal congestion.
An August 1998 record noted that the veteran presented with 
complaints of cluster headaches at which time an examination 
revealed that there was no sinus tenderness.  A May 1999 
periodic examination report showed that the veteran's sinuses 
were clinically evaluated as normal.  The Report of Medical 
History noted that the veteran reported that he underwent 
sinus surgery in 1992 and there were no sequelae.  The 
December 2000 report of an examination conducted in 
connection with a Medical Evaluation Board (MEB) showed that 
the veteran's sinuses were clinically evaluated as normal.  A 
January 2001 record noted that the veteran presented at the 
clinic with complaints of cold symptoms during which time an 
examination revealed that the veteran's sinus was slightly 
tender to palpation.  The assessment was upper respiratory 
infection.   

At the December 2002 VA examination, the veteran reported 
that the onset of postnasal drainage occurred in 1992, after 
the veteran underwent surgery for a maxillary cyst.  Since 
then, he had had clear drainage and he felt pressure in his 
sinuses.  He had only been treated twice over approximately 
10 years for sinus infections.  He had clear drainage only.  
He took no medication, but had utilized Claritin in the past, 
which was very helpful.  He reported that he was currently 
asymptomatic.  A physical examination of the nose, sinuses, 
mouth, and throat was normal, except for a slightly pale 
nasal mucosa with clear discharge.  The examiner diagnosed 
vasomotor rhinitis, minimally symptomatic, not requiring 
treatment.  

In the Substantive Appeal and at the travel board hearing, 
the veteran maintained that as the result of surgery he 
underwent for a maxillary polyp, he had residual whistling 
through his nose, day-to-day drainage, trouble sleeping, and 
occasional problematic breathing through his nose.   

The veteran is currently diagnosed with vasomotor rhinitis.  
The veteran denied any sequelae from the sinus surgery at the 
May 1999 periodic examination, and the positive finding 
associated with the veteran's sinus in 2001 was attributed to 
an upper respiratory infection.  Moreover, the evidence does 
not tend to show the presence of chronic sinus problems 
during or after service.


III.     Service Connection for Left Knee Disorder

The DD Form 214 shows that the veteran was awarded several 
medals, including the Southwest Asia Service Medal with 3 
Bronze Service Stars, Kuwait Liberation Medal, Parachutist 
Badge, Royal Australian Army Parachutist Badge, and Saudi 
Arabian Parachutist Badge.  His military occupational 
specialty was aircraft maintenance service repairman.  

The service medical records included a December 1987 record 
that noted that the veteran was seen for left arm pain, 
during which time the veteran also reported that four months 
prior, his left knee swelled up for two days after running.  
He indicated that no left knee disorder was diagnosed at that 
time.  An August 2000 record showed that the veteran was seen 
for complaints of headaches.  The record noted that other 
medical conditions included a left knee injury with swelling 
in 1987.  The December 2000 MEB report showed that no left 
knee disorder was identified.  

At the December 2002 VA examination, the veteran reported 
that he did not recall an acute left knee injury, but the 
onset of left knee pain occurred after he began parachute 
jumping training.  He also recalled the onset of pain after a 
rucksack run, at which time he was unable to walk due to his 
swollen left knee.  He indicated that he was on crutches for 
three days as the result and the swelling went down 
spontaneously.  He currently complained of some pain 
occasionally when he walked down the stairs.  He denied any 
nocturnal awakening.  He utilized no cane or brace and he 
experienced no periods of locking or swelling.  He considered 
his left knee a minor inconvenience.  The examiner observed 
that the veteran walked with a normal gait.  The physical 
examination revealed full range of motion with 0 to 140 
degrees of flexion.  The McMurray's and Lachman's tests were 
negative.  There was no effusion.  He did have a slight 
retropatellar click on tightening the quadriceps mechanism 
that mimicked his aching pain.  The medial and lateral 
collateral ligaments as well as the anterior and posterior 
cruciate ligaments were intact.  The examiner diagnosed 
patellofemoral syndrome, left knee, minimally symptomatic 
with retropatellar click. 

In the Substantive Appeal, the veteran contended that his 
current knee problems were the result of his performance of 
his service duties, which included jumping, running, and 
"ruck" marches.  He described two episodes in which his 
knees swelled with heavy fluid to the size of cantaloupes 
while on a run and "ruck" march.  He complained that 
currently his knees locked and lacked full range of motion.  
He maintained that he had trouble sitting and standing for 
extended periods of time.  He also had problems lifting any 
weight because his knee would pop, which was very painful.

At the travel board hearing, the veteran presented testimony 
that was similar to statements noted in the December 2002 VA 
examination report and Substantive Appeal.  In addition, the 
veteran noted the various badges he was awarded for his 
jumps.  He testified that his knees popped and filled with 
fluid and he could no longer run.  He first noticed the onset 
of popping in 1986 or 1987.  Lastly, the service 
representative indicated that the veteran was a combat 
veteran who participated in Desert Storm.  

The service medical records show that no objective evidence 
of the veteran's current complaints of left knee pain, 
swelling, popping, etc., is noted in the service medical 
records, and no underlying malady or disorder of the 
currently complained of symptoms is diagnosed or identified 
during service.  The service medical records, however, are 
significant for complaints of a history of left knee injury 
with swelling in 1987.  It is also further notable that the 
veteran was awarded several parachutist badges.  Thus, the 
veteran's contention that he experienced left knee pain, 
swelling, and popping in service after running and performing 
jumps is certainly credible, notwithstanding a lack of 
medical evidence of the complained of symptoms 
contemporaneous to the veteran's service.  The veteran is 
essentially currently diagnosed with a chronic left knee pain 
disorder that has been clinically demonstrated as a 
retropatellar click mimicked the veteran's pain on VA 
examination.  The veteran credibly maintains that he began 
experiencing left knee problems during service, and these 
left knee problems have been medically attributed to the 
underlying knee disorder, patellofemoral syndrome.  As such, 
the Board finds that reasonable doubt should be resolved in 
the veteran's favor that the currently diagnosed left knee 
disorder had its onset during service.  38 U.S.C.A. 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2004); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  Accordingly, service connection for 
patellofemoral syndrome of the left knee with retropatellar 
click is warranted.


IV.    Service Connection for Right Knee Disorder

The service medical records documented no complaints of, 
findings of, or diagnosis of problems referable to the right 
knee.  The December 2000 MEB report showed that no right knee 
disorder was identified. 

At the December 2002 VA examination, the veteran reported 
that he did not recall any acute right knee injury, but noted 
that the right knee started to ache after he began his 
parachute qualification.  He maintained that the pain was 
currently only present intermittently, when he walked down 
the stairs.  He had no nocturnal awakening, he wore no brace, 
and he utilized no cane.  He had no locking or swelling in 
the right knee.  He stated that the knee pain was a minor 
inconvenience, that he usually could avoid.  The examiner 
observed that the veteran walked with a normal gait.  The 
physical examination revealed full range of motion with 0 to 
140 degrees of flexion.  The McMurray's and Lachman's tests 
were negative.  There was no effusion and no tenderness.  The 
medial and lateral collateral ligaments as well as the 
anterior and posterior cruciate ligaments were intact.  No 
pain was exhibited on full range of motion or on palpation.  
The examiner diagnosed patellofemoral syndrome, right knee, 
minimally symptomatic.  

The Board incorporates by reference its prior discussion of 
relevant awards noted in the DD Form 214, statements 
contained in the Substantive Appeal, and testimony the 
veteran provided at the travel board hearing.  

The service medical records show that no objective evidence 
of the veteran's current complaints of right knee pain, 
swelling, popping, etc., is noted in the service medical 
records, and no underlying malady or disorder of the 
currently complained of symptoms is diagnosed or identified 
during service.  Nonetheless, the veteran's current 
complaints referable to his right knee are equally credible 
to those complaints referable to the left knee because it is 
plausible that the veteran experienced residual knee pain as 
the result of having participated in numerous parachute 
jumps.  As with the left knee, the veteran is also 
essentially currently diagnosed with a chronic right knee 
pain disorder, but unlike the examination of the left knee, 
the examination of the right knee was completely normal.  The 
Board, however, is cognizant of the fact that despite the 
essentially negative examination, the VA examiner diagnosed 
an underlying disorder for the veteran's complaints of right 
knee problems.  As such, the Board finds that reasonable 
doubt should be resolved in the veteran's favor that the 
veteran has a chronic right knee disorder attributable to 
patellofemoral syndrome that had its onset during service.  
38 U.S.C.A. 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, 
service connection for patellofemoral syndrome of the right 
knee is warranted.

V.      Service Connection for Bilateral Hand Disorder

The service medical records included a December 1986 record 
that showed that the veteran complained of a rash over his 
body.  Another December 1986 record noted that the veteran 
had urticaria over his body.  A November 1996 record showed 
that the veteran complained of a rash.  The veteran 
complained that his rash was not responsive to "HCL" or 
Lidex.  The examination revealed a red/scaly rash on the 
veteran's right hand.  The assessment was rule out "d..." 
(illegible) rash.  The December 2000 MEB examination report 
showed that the veteran's skin was clinically evaluated as 
normal.  The Report of Medical History showed that the 
veteran did not report any skin problems.  A January 2001 
record showed that the veteran provided a history of an itch 
of his left hand.  A physical examination of the left hand 
revealed dried flaking skin between the veteran's fingers and 
fingertips, and the palm was slightly erythematous.  The 
examiner diagnosed dyshydrotic eczema of the left hand.  The 
veteran was prescribed a topical cream.

In the November 2001 application for compensation benefits, 
the veteran indicated that his scalp and hand condition 
required prescription medication.  

At the December 2002 VA examination, the veteran reported 
that he noticed the onset of small blisters in 1985, at the 
heel of his left hand.  He described a cycle in which he 
would develop blisters on his hands and then the blisters 
would break and peel.  He was currently asymptomatic; the 
last episode was approximately six months ago.  He indicated 
that the same phenomenon did not appear on his right hand or 
his feet.  A physical examination revealed no lesions on his 
skin.  There were no areas of peeling, scaling, or lesions in 
the heel of the hand where the veteran indicated that he had 
the little blisters that formed.  The examiner noted that the 
veteran had slightly sweaty palms at the time of the exam.  
The examiner diagnosed dyshidrosis of the left hand, 
currently asymptomatic, but periodic.

In the Substantive Appeal, the veteran contended that he 
should be awarded service connection for a hand disorder 
because of his extensive use of chemicals during service, 
which included aircraft cleaning and painting compounds.  He 
acknowledged that his hand at the time of the VA examination 
was not "broken out," but maintained that approximately 
every month without fail, he developed bumps that eventually 
popped and the skin hardened and peeled.  He indicated that 
without heavy use of lotions and fluocinonide several times a 
day, his left hand became very painful and very horrible 
looking.  During breakouts, he hid his hands in his pockets 
or he wore gloves.  

At the travel board hearing, the veteran presented testimony 
that was similar to statements previously made as to his 
belief that his hand disorder was caused by chemicals he used 
during service.  The veteran testified that he had the 
claimed hand disorder since approximately 1987.  

The veteran's service medical records are significant for 
treatment of a rash of the right hand in November 1996 and a 
rash of the left hand in January 2001, but are completely 
devoid of any complaints of, treatment for, or findings of 
blisters of the left hand or right hand during service.  At 
the December 2002 VA examination, the veteran specifically 
denied any problems associated with his right hand so no 
examination of the right hand was conducted.  The VA 
examination of the left hand was normal except for a slightly 
sweaty palm, which the VA examiner diagnosed as dyshidrosis.  
As the VA examiner did not diagnose the veteran with a 
chronic right hand disorder manifested by blisters or a rash 
and no disorder of the left hand has been diagnosed, service 
connection must be denied for a bilateral hand disorder on 
the basis of the current evidence.  

As the preponderance of the evidence is against the veteran's 
claim, the "benefit of the doubt" doctrine is not 
applicable, and the claim must be denied.  38 U.S.C.A. 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2004); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


VI.    Compensable Rating for Cluster Headaches 

The service medical records showed that the veteran was seen 
in the emergency room or clinic on the following occasions 
for complaints of, treatment for, and/or evaluation for 
severe headaches:  October 1984 (approximately 6 visits); 
November 1984 (1 visit); September 1985 (approximately 2 
visits); October 1985 (approximately 3 visits); November 1985 
(1 visit); December 1985 (1 visit); January 1986 (1 visit); 
September 1986 (1 visit); November 1986 (approximately 2 
visits); December 1986 (approximately 5 visits); January 1987 
(approximately 3 visits); February 1987 (approximately 3 
visits); January 1988 (1 visit); September 1988 (1 visit); 
November 1988 (1 visit); December 1988 (approximately 3 
visits); January 1989 (approximately 4 visits); February 1989 
(1 visit); February 1991 (approximately 4 visits); December 
1992 (approximately 3 visits); January 1993 (1 visit); March 
1993 (1 visit); April 1993 (1 visit); July 1994 (1 visit); 
August 1994 (1 visit); October 1995 (approximately 9 visits); 
November 1995 (approximately 5 visits); December 1995 
(approximately 3 visits); February 1996 (1 visit); November 
1996 (1 visit); August 1998 (approximately 6 visits); May 
2000 (approximately 2 visits); June 2000 (approximately 3 
visits); July 2000 (1 visit); August 2000 (1 visit); February 
2001 (1 visit); and March 2001 (1 visit).  

The service medical records showed that based on complaints 
from the veteran, his headaches varied in duration:  25 
minutes; 30 minutes; 40 minutes; 45 minutes; 1 hour; 1 hour 
and 30 minutes; 2 hours; 3 hours; 3 hours and 15 minutes; 4 
hours; 4 hours and 30 minutes; 5 hours and 15 minutes; 6 
hours; 8 hours; 24 hours; 45 hours; and 48 hours.

The service medical records showed that based on complaints 
from the veteran, his headaches varied in frequency:  daily 
prostrating headaches; 2 headaches per week; 1 headache per 
week; 6 to 8 headaches in one night; 1 to 9 headaches in a 
twenty-four hour period; and 1 cluster of headaches per year 
that lasted 1 to 5 months, usually in the fall.  An October 
1995 record showed that the veteran reported that he had no 
headaches from 1993 to 1994.  An August 2000 record showed 
that the veteran reported that he had gone 2 years without a 
cluster or as short as 6 months without a cluster.   

The service medical records showed that the veteran often 
complained that his headaches were accompanied by one or more 
of the following:  right temporal pain; photophobia; pain 
behind the right eye; nausea; vomiting; eye redness; eye 
congestion; tearing; nasal congestion; rhinorrhea; weakness; 
noise sensitivity; and disturbed sleep.  Records dated in 
January 1989, February 1991, October 1995, November 1995, 
August 1998, and June 2000, showed that the examiner observed 
that the veteran appeared in moderate distress, sometimes 
shaking and sometimes clutching.

The service medical records showed that all neurological 
examinations and magnetic resonance imaging (MRI) scans as 
well as a computed tomography scan and a non-focal 
examination were normal.  

The service medical records showed that the veteran was 
treated with several medications, including demerol, 
vistaril, thorazine, lithium, and sansert, as well as treated 
with injections of demerol and vistaril and oxygen therapy.  
Of the medications, oxygen therapy appeared at times to be 
the most effective.  

Lastly, an August 2000 record indicated that the veteran 
reported that when he had his headaches, he missed work 
approximately eight hours per week.  He maintained that he 
did not usually require a whole day off during these 
episodes.  The December 2000 MEB noted that the veteran was 
not qualified for retention in the military, in part, because 
of chronic cluster headaches.  A March 2001 consultant 
similarly concluded that the veteran did not meet the 
retention standards.  

At the December 2002 VA examination, the veteran reported 
that he experienced the onset of headaches in a cluster like 
fashion in 1983.  He had undergone extensive workup in the 
military, including MRIs and CAT scans, and he was diagnosed 
with cluster headaches.  He indicated that the longest period 
the clusters had lasted was anywhere from 3 to 6 months.  He 
reported that his last headache was in the summer of 2000.  
When he experienced a headache, he had excessive tearing.  
The onset of a headache was precipitated by a flushed 
feeling, at which time he was able to abort them by immediate 
use of oxygen.  He, however, was not currently taking any 
medication because none of the standard migraine medicines 
had been effective in any way, either prophylactically or as 
a treatment mode.  The examiner noted that the veteran had 
been asymptomatic from his headaches since the summer of 
2000.  An examination of the veteran's head, ears, eyes, 
nose, and throat was normal.  The examiner diagnosed past 
history of cluster headaches, now asymptomatic since the year 
2000.   

In the Substantive Appeal, the veteran asserted that he 
suffered from headaches in the fall and the headaches lasted 
anywhere from 3 to 6 months.  He indicated that he could have 
as many as 3 to 9 headaches a week, and they lasted anywhere 
from 30 minutes to 3 hours.  He contended that most of his 
headaches were completely incapacitating.  He maintained that 
some were so bad that he was unable to open his eyes, or he 
would throw up, or he would have to go to the hospital to 
obtain demerol or morphine to alleviate the severe pain.  He 
believed that he should be awarded a 50 percent evaluation.   

At the travel board hearing, in response to a question on the 
frequency of his headaches, the veteran testified that he 
usually got headaches in the fall or summer, usually 2 to 3 a 
week at the most, but sometimes as low as 1 every 2 weeks or 
so.  The veteran indicated that the period in which he had 
the headaches lasted 3 to 9 months.  The veteran affirmed 
that when he got these headaches, he stayed home from work.  
He missed approximately ten days of work on account of 
headaches in the last year.  The veteran testified that he 
used oxygen therapy for his headaches during service, but 
since his discharge from service he ceased using oxygen.  As 
the result, the veteran maintained that when he experienced a 
headache he went home; the headache was usually 
incapacitating anywhere from 30 minutes to 3 hours.  The 
veteran also testified that he had used demerol, but the drug 
had the side effect of inhibiting his ability to function 
properly.  Lastly, the veteran indicated that he had not 
dealt with a physician for his headaches since he got out of 
the Navy.  

The veteran's service-connected cluster headaches are 
currently rated as analogous to migraine under 38 C.F.R. § 
4.124a, Diagnostic Code 8100 (2004).  See 38 C.F.R. § 4.20 
(2004) (providing that when an unlisted condition is 
encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous).  Under Diagnostic Code 8100, a 50 
percent rating is assigned for very frequent completely 
prostrating and prolonged attacks of migraine productive of 
severe economic inadaptability.  38 C.F.R. § 4.124a, 
Diagnostic Code 8100 (2004).  A 30 percent rating is assigned 
for characteristic prostrating attacks of migraine occurring 
on an average once a month over the last several months.  Id.  
A 10 percent rating is assigned for characteristic 
prostrating attacks of migraine averaging one in 2 months 
over the last several months.  Id.  A noncompensable rating 
is assigned for less frequent attacks of migraine.  Id.   

At the December 2002 VA examination conducted in connection 
with the instant claim, the veteran reported that his last 
headache was in the summer of 2000, so the examiner concluded 
that the veteran was currently asymptomatic.  On that basis, 
the RO found that the veteran was not entitled to a 
compensable rating as the veteran did not average one attack 
in two months over the last several months.  The Board 
disagrees. 

The veteran contends that he continues to suffer from severe 
episodes of headaches. The service medical records strongly 
support testimony the veteran provided at the travel board 
hearing that he usually got headaches in clusters in the Fall 
or Summer.  The service medical records further support 
statements the veteran provided to a service examiner in 
August 2000, that he could go anywhere from 6 months to 2 
years without experiencing a cluster of headaches.  The 
service medical records show that despite such lulls of 
differing durations, the cluster headaches ultimately resume.  
Thus, the Board does not find the veteran's asymptomatic 
presentation at the December 2002 VA examination (with 
reportedly no symptomatic complaints since the summer of 
2000), a fair and accurate representation of the severity of 
the  veteran's service-connected headache disorder.  

Rather, the medical evidence shows that the veteran suffers 
from "prostrating attacks" of cluster headaches as service 
medical records document numerous instances when the veteran 
sought medical attention at the emergency room.  On several 
occasions, the veteran displayed visible discomfort, 
according to service examiners.  The medical evidence shows 
that the severity of the veteran's headaches required 
prescribed medications, including oxygen therapy, in order to 
abate the symptoms.  The veteran's headaches sometimes lasted 
three hours or longer.  Lastly, the medical evidence shows 
that the veteran consistently reported that his headaches 
were further exacerbated by right eye pain, nausea, and 
photophobia, which is further evidence that the cluster 
headaches are characteristically prostrating.  

With regard to the frequency of the cluster headaches, the 
Board notes that under the rating schedule, a 10 percent 
evaluation contemplates approximately 6 characteristic 
prostrating attacks or "one in 2 months" over the course of 
a year, and a 30 percent evaluation contemplates 
approximately 12 characteristic prostrating attacks or "once 
a month" over the course of a year.  As the veteran's 
headaches range in frequency from daily attacks to 1 headache 
every 2 weeks for 1 to 9 months, the veteran's headache 
disorder is sometimes productive of symptomatology associated 
with a 10 percent evaluation and at other times is productive 
of symptomatology associated with a 30 percent evaluation.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7 (2004).  
Resolving any reasonable doubt regarding the degree of 
disability in favor of the veteran, a 30 percent rating is 
for application.  38 C.F.R. §§ 3.102, 4.3 (2004).  

The Board, however, does not find that the veteran's headache 
disorder causes severe economic inadaptability, such that the 
next higher rating of 50 percent would be appropriate.  While 
the veteran's headaches undoubtedly result in substantial 
discomfort, there is no evidence that they result in the 
degree of impairment contemplated under the migraine code for 
an evaluation in excess of 30 percent.  An August 2000 
service medical record showed that the veteran reported that 
when he had his headaches, he missed work approximately eight 
hours per week.  At the May 2004 travel board hearing, the 
veteran testified that he missed approximately ten days of 
work on account of his headaches in the last year.  The Board 
finds that missing up to 10 days of work per year does not 
equate to severe economic inadaptability.  Accordingly, the 
Board concludes that the evidence of record does not reflect 
that the veteran's service-connected cluster headaches are 
productive of severe economic inadaptability.  Thus, a 50 
percent disability rating under Diagnostic Code 8100 is not 
warranted.

There is neither evidence nor argument that the veteran's 
service-connected cluster headaches are the result of a head 
injury or brain trauma to warrant consideration of 38 C.F.R. 
§ 4.124a, Diagnostic Code 8045 or 38 C.F.R. § 4.130, 
Diagnostic Code 9304.


VII.   Compensable Rating for Scar, Residual of Appendectomy

The service medical records, including the December 2000 MEB 
examination report, showed that the veteran underwent an 
appendectomy and a residual appendectomy scar remained.  The 
veteran underwent scar revision surgery in October 2000.  

At the December 2002 VA examination, the veteran reported 
that he developed a postoperative infection after his 
appendectomy during service.  He indicated that he was 
treated with antibiotics for the initial two days; 
thereafter, he underwent a period of further antibiotic 
treatment with debridement of the underlying tissues with 
resuture.  Since that time, he noted some residual tenderness 
over the incision along the medial edge, and he felt that 
there was a knot at the tender area at times, which became 
more tender to the touch.  He had not had any subsequent 
episodes of infection.  Generally, the scar tended to be 
asymptomatic, except at times of increased activity.  A 
physical examination of the abdomen revealed an 11-centimeter 
paramedian appendectomy scar on the right, that appeared to 
be well healed; however, along the medial edge there was 
definite tenderness with a palpable deep scar that mimicked 
the pain that the veteran felt when the area became 
symptomatic.  The examiner diagnosed status post appendectomy 
and subsequent postop infection with residual scar tissue, 
minimally symptomatic.  

In the Substantive Appeal, the veteran complained that his 
residual scar was "always uncomfortable and sometimes very 
painful" as well as sensitive to the touch.  The veteran 
believed that he should be awarded a 10 percent evaluation.    

At the travel board hearing, the veteran testified that his 
scar was tender off and on, and sensitive to the touch.  

The veteran's service-connected residual appendectomy scar is 
presently assigned to Diagnostic Code 7804.  38 C.F.R. 
§ 4.71a, Diagnostic Code 7804.

The medical evidence shows that the veteran's appendectomy 
scar is manifested by tenderness along the medial edge with a 
palpable deep scar that corresponds to the area the veteran 
complains becomes symptomatic.  Thus, the medical evidence 
supports a 10 percent evaluation under Diagnostic 7804 of the 
old rating schedule, for a tender scar on objective 
demonstration, as well as under Diagnostic 7804 of the 
amended rating schedule, for objective evidence that confirms 
the veteran's complaints of pain.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2002 & 2004).  A 10 percent evaluation 
under Diagnostic Code 7804 of the old and amended rating 
schedules, is the maximum schedular rating available.  Id. 

The Board must consider whether the veteran is entitled to a 
rating in excess of 10 percent under any other diagnostic 
code.  

Under the old rating schedule, Diagnostic Codes 7800 (scars, 
disfiguring, head, face, or neck), 7801 (scars, third degree 
burns), 7802 (scars, second degree burns), and 7803 (scars, 
superficial, poorly nourished, with repeated ulceration) are 
not applicable.  38 C.F.R. § 4.118, Diagnostic Codes 7800, 
7801, 7802, 7803 (2002).  There is no medical evidence that 
the scar causes limitation of function of the part affected 
(abdomen), the rating criteria provided under Diagnostic Code 
7805.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2002).   

Under the amended rating schedule for evaluating skin 
disorders, a distinction is made between "superficial" 
scars and "deep" scars.  See 38 C.F.R. § 4.118, Diagnostic 
Codes 7801, Note (2), 7802, Note (2), 7803, Note (2), 7804, 
Note (1) (2004) (providing that a "superficial" scar is one 
not associated with underlying soft tissue damage, and a 
"deep" scar is one associated with underlying soft tissue 
damage).  The December 2002 VA examiner described the 
veteran's scar as "deep."  Under Diagnostic Code 7801, 
scars, in areas other than the head, face, or neck, that are 
deep and cover an area or areas exceeding 12 square inches 
(77 square centimeters) are prescribed a 20 percent rating.  
As the veteran's scar only measures 11 centimeters in size, 
the veteran is not entitled to a 20 percent evaluation under 
Diagnostic Code 7801.  The veteran is similarly not entitled 
to a compensable rating under Diagnostic Code 7805, as the 
criteria under this diagnostic code of the amended schedule 
remains unchanged from the criteria under Diagnostic Code 
7805 of the old rating schedule.  38 C.F.R. § 4.118, 
Diagnostic Code 7805 (2004).  
The other diagnostic codes are not applicable.  See 38 C.F.R. 
§ 4.118, Diagnostic Code 7800 (disfigurement of the head, 
face, or neck), Diagnostic Code 7802 (scars, other than head, 
face, or neck, that are superficial and that do not cause 
limited motion), Diagnostic Code 7803 (scars, superficial, 
unstable) (2004).  

Accordingly, the Board finds that the veteran's service-
connected scar, residual of appendectomy, more closely 
approximates a 10 percent evaluation under Diagnostic Code 
7804 of the old and amended rating schedules for evaluating 
skin disorders. 38 C.F.R. § 4.118, Diagnostic Code 7804 (2002 
& 2004).  




VIII.     Staged Ratings and Extraschedular Rating

The Board notes that the veteran's service-connected cluster 
headaches and residual appendectomy scar have not been shown 
to be manifested by greater than the criteria associated with 
the ratings assigned under the designated diagnostic codes 
during any portion of the appeal period.  Accordingly, staged 
ratings are not in order and the assigned ratings are 
appropriate for the entire period of the veteran's appeal.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

Lastly, the Board notes that there is no evidence of record 
that the veteran's service-connected cluster headaches and 
residual appendectomy scar cause marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  The medical 
evidence does not show multiple periods of hospitalization on 
account of these service-connected disabilities.  The veteran 
is currently employed and for reasons previously discussed, 
the veteran's cluster headaches do not result in severe 
economic inadaptability, much less cause marked interference 
with employment.  

The Board emphasizes that the percentage ratings assigned by 
the VA Schedule for Rating Disabilities represent the average 
impairment in earning capacity resulting from a service-
connected disability.  38 C.F.R. § 4.1 (2004).  In the 
instant case, to the extent that the veteran's service-
connected cluster headaches and residual appendectomy scar 
interfere with his employability, the currently assigned 
ratings adequately contemplate such interference, and there 
is no evidentiary basis in the record for a higher rating on 
an extraschedular basis.  Hence, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2004) for assignment of 
an extraschedular evaluation.  Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996).




ORDER

Service connection for sinus disorder is denied.

Service connection for patellofemoral syndrome of the left 
knee with retropatellar click is granted.  

Service connection for patellofemoral syndrome of the right 
knee is granted.

Service connection for bilateral hand disorder is denied. 

A higher initial rating of 30 percent for service-connected 
cluster headaches is granted. 

A higher initial rating of 10 percent for service-connected 
scar, residual of appendectomy is granted. 


REMAND

In a June 2002 rating decision, the RO granted service 
connection for mechanical low back pain, evaluated as 
noncompensable.  The veteran has appealed the assigned 
disability rating.  

The veteran's service-connected mechanical low back pain is 
rated pursuant to  
Diagnostic Code 5295 of the old schedule for rating spine 
disabilities.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2003).  During the course of this appeal, the schedule for 
rating spine disabilities was amended in August 2003, 
effective September 26, 2003.  Amendment to Part 4, Schedule 
for Rating Disabilities, 68 Fed. Reg. 51454-51458 (August 27, 
2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235, 
5236, 5237, 5238, 5239, 5240, 5241, 5242, 5243).  The veteran 
was last afforded a VA examination in December 2002.  The 
veteran should be afforded a new examination that addresses 
the specific diagnostic criteria under the new rating 
schedule.  The RO must also consider the revised rating 
criteria for the spine in evaluating the veteran's service-
connected disability, and provide the veteran with notice of 
the revised rating criteria. 

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  The veteran should be afforded an 
orthopedic examination to ascertain the 
severity of his service- connected low 
back disability.  The examiner should 
note at which degree the veteran 
experiences pain on motion, if any.  The 
examiner should identify any additional 
functional loss due to such factors as 
fatigue, weakness, etc.  The examiner 
should also note whether any muscle 
spasm, guarding, localized tenderness, or 
abnormal spinal contour was demonstrated 
on examination.  All indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  Please send the claims 
folder to the examiner for review in 
conjunction with the examination.   

2.  Thereafter, the veteran's claim 
should be readjudicated with 
consideration of the old and amended 
schedules for rating spine disabilities.  
If any benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue, to include citation to the revised 
rating criteria for spine disabilities.  
An appropriate period of time should be 
allowed for response by the veteran and 
his representative.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if in 
order. 


The purpose of this REMAND is for additional development and 
to ensure due process.  The Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


